
	
		I
		111th CONGRESS
		1st Session
		H. R. 1735
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. DeFazio (for
			 himself, Ms. Jackson-Lee of Texas, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide for the
		  direct payment of attorney fees to the attorney representing a prevailing party
		  in certain Social Security Disability Insurance and Supplemental Security
		  Income claims, and for other purposes.
	
	
		1.Payment of attorney fees to
			 the attorney in certain Social Security Act claimsSection
			 2412 of title 28, United States Code, is amended by adding at the end the
			 following:
			
				(g)In a civil action brought under section
				205(g) of the Social Security Act (42 U.S.C. 405(g)) in which a prevailing
				party other than the United States is represented by an attorney, any attorney
				fees awarded under this section to such prevailing party—
					(1)shall be paid directly to the attorney
				representing the prevailing party; and
					(2)shall not be subject to offset under
				section 3716 of title 31 due to a claim against the prevailing party.
					.
		
